Citation Nr: 1746702	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  17-49 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from February 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2017, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, at a subsequent pre-hearing teleconference, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal.  This intent has been affirmed in a letter October 12, 2017.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2016).  At the prehearing conference, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted.


FINDING OF FACT

PTSD is as likely as not attributable to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.304(f) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appeals the denial of service connection for PTSD.  Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

There are particular requirements for establishing PTSD in accordance with 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for PTSD.  To that end, the Veteran has presented evidence that during his service in the Coast Guard during the early 1960s he was subjected to racial threats and discrimination.  He recalled being called names and described an incident in which a fellow sailor tried to stab him while he was asleep in his bunk.  He contends that he lived in constant fear during service, and that the threats and harassment he experienced in service continue to cause him nightmares and panic attacks.  

Additionally, in April 2016, G.B. stated that he served with the Veteran in the Coast Guard.  He stated that the Veteran was one of a few African Americans on the ship and the only one in the engineering department.  He recalled the incident in which the Veteran was a victim of an attempted murder.  He further recalled incidents where there were fights that appeared to be instigated by some the southerners involving the Veteran.  He found that it was rational to conclude that the only reason for all of the hostility toward the Veteran was that he was African American.  He expressed that he wanted to corroborate both the hostile environment and the incident of the attempt on the Veteran's life during service. 

The Veteran and G.B. have presented credible statements regarding the Veteran's in service symptoms and discrimination.  They are competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  Important for this claim, in a claim based on an in-service personal assault, sources which may corroborate the Veteran's account of the stressor incident include a statement from a fellow service member.  38 C.F.R. § 3.304(f)(5).  The Board finds no evidence impeaching the credibility of the corroborative witness.

Furthermore, in a September 2016 VA outpatient treatment evaluation, the Veteran's in service racial discrimination and the attempt on his life by another serviceman were noted.  He was diagnosed with PTSD and major depressive disorder which was inferred as due to his in service racial discrimination. 

In light of the lay statements of record and outpatient treatment records, the Board finds in favor of the claim for service connection for PTSD.  Although his disability was not formally diagnosed in service, positive evidence has been submitted showing a link between the Veteran's service and his PTSD.  The credible lay statements of record in conjunction with the outpatient treatment records place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for PTSD is granted.



ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


